Citation Nr: 0522414	
Decision Date: 08/17/05    Archive Date: 08/25/05

DOCKET NO.  04-08 126	)	DATE
	)
	)


THE ISSUE

Whether an August 2001 Board decision that denied an 
effective date prior to April 2, 1996, for the granting of a 
40 percent disability rating for a duodenal ulcer, status 
post vagotomy and pyloroplasty with dumping syndrome, and 
entitlement to an effective date prior to August 7, 1992, for 
the granting of service connection for schizophrenia, 
contains clear and unmistakable error (CUE).

(The issue of entitlement to an apportionment of the 
veteran's Department of Veterans Affairs compensation 
benefits is addressed in a separate decision under a 
different docket number.)


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel







INTRODUCTION

The moving party had active military service from October 
1974 to October 1976.

In November 2000, there were changes in the law concerning 
the VA's duty to notify a claimant as to evidence needed to 
substantiate a claim, and concerning the VA's duty to assist 
a claimant in developing evidence. See 38 U.S.C.A. §§ 5103, 
5103A (West 2002) (Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§ 3.159 (2004). However, these provisions are not applicable 
to CUE claims. See Livesay v. Principi, 15 Vet. App. 165 
(2001) (holding VCAA does not apply to Board CUE motions); 
see also, Baldwin v. Principi, 15 Vet. App. 302 (2001) 
(holding VCAA does not apply to RO CUE claims, and does not 
require remand of RO CUE claims).


FINDING OF FACT

Although the moving party seeks a benefit that would require 
a finding of CUE in an August 2001 Board decision denying an 
effective date prior to April 2, 1996, for the granting of a 
40 percent disability rating for a duodenal ulcer, status 
post vagotomy and pyloroplasty with dumping syndrome, and 
entitlement to an effective date prior to August 7, 1992, for 
the granting of service connection for schizophrenia, he has 
not set forth clearly and specifically an alleged error of 
fact or law in the Board decision, the legal or factual basis 
for such allegations, and the reason that the result would 
have been manifestly different but for the alleged error.


CONCLUSION OF LAW

Because the requirements for a motion for revision of a Board 
decision based on clear and unmistakable error have not been 
met, the motion must be dismissed without prejudice to 
refiling. 38 C.F.R. § 20.1404(b) (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The moving party appears to contend that the Board committed 
clear and unmistakable error in its August 2001 decision 
denying the moving party's claims of entitlement to an 
effective date prior to April 2, 1996, for the granting of a 
40 percent disability rating for a duodenal ulcer, status 
post vagotomy and pyloroplasty with dumping syndrome, and 
entitlement to an effective date prior to August 7, 1992, for 
the granting of service connection for schizophrenia.

This decision is final. See 38 U.S.C.A. § 7104. Further, this 
decision subsumes all prior RO decisions on the matter, for 
the reason that an AOJ determination that is "affirmed" by 
the Board is subsumed by the appellate decision. See Donovan 
v. West, 158 F.3d 1377 (Fed. Cir. 1998); Dittrich v. West, 
163 F.3d 1349 (Fed. Cir. 1998); see also Brown v. West, 203 
F.3d 1378, 1381 (Fed. Cir. 2000) (where BVA decision subsumes 
unappealed RO determination "the veteran may not challenge 
the original RO determination as containing [CUE].") (citing 
Dittrich). 

In May 2003, the United States Court of Appeals for Veterans 
Claims affirmed the Board's August 2001 decision.

Thus, establishment of an effective date earlier prior to 
April 2, 1996, for the granting of a 40 percent disability 
rating for a duodenal ulcer, status post vagotomy and 
pyloroplasty with dumping syndrome, and entitlement to an 
effective date prior to August 7, 1992, for the granting of 
service connection for schizophrenia was issued, is not 
possible without revision of the August 2001 Board decision.

As generally reflected in correspondence received from the 
moving party after the Court's May 2003 decision affirming 
the Board's decision, the moving party appears to contend 
that the Board committed clear and unmistakable error in 
denying his claims in August 2001.  

Obviously, then, establishment of an effective date prior to 
those assigned is not possible without revision of the 
Board's August 2001 Board decision. Accordingly, by a Board 
letter dated in March 2004, the Board notified the moving 
party that it had received his request for review of the 
prior Board decision on the grounds of CUE.  The Board 
informed him of the rules relating to CUE and identified USCA 
7111 (West 2002) and 38 CFR beginning at section 20.1400 
(2004).  The Board urged him to review these rules and 
strongly suggested that he obtain representation.  

If a party wishes to have a motion for Board CUE considered 
on the merits, he or she must set forth clearly and 
specifically the alleged error of fact or law in the Board 
decision, the legal or factual basis for such allegations, 
and the reason that the result would have been manifestly 
different but for the alleged error. 38 C.F.R. § 20.1404(b) 
(2004). Non-specific allegations of failure to follow 
regulations or failure to give due process, or any other 
general, non-specific allegations of error, are insufficient 
to satisfy these requirements. Motions that fail to satisfy 
these requirements shall be dismissed without prejudice to 
refiling. 38 C.F.R. § 20.1404(b) (2004).

Since the Board's August 2001 decision and the Court's May 
2003 affirming decision, the moving party has submitted a 
large number of written statements and photocopies of 
documents with handwriting in the margins, in which he has 
not set forth clearly and specifically an alleged error of 
fact or law in the August 2001 Board decision; the legal or 
factual basis for such allegations; and the reason that the 
result would have been manifestly different but for the 
alleged error. 38 C.F.R. § 20.1404(b) (2004). 

Accordingly, dismissal without prejudice to refiling is 
warranted with respect to the matter of whether the Board's 
August 2001 decision denying entitlement to an effective date 
prior to April 2, 1996, for the granting of a 40 percent 
disability rating for a duodenal ulcer, status post vagotomy 
and pyloroplasty with dumping syndrome, and entitlement to an 
effective date prior to August 7, 1992, for the granting of 
service connection for schizophrenia, contains CUE. Id.


ORDER

The matter of whether the Board's August 2001, decision 
denying effective date prior to April 2, 1996, for the 
granting of a 40 percent disability rating for a duodenal 
ulcer, status post vagotomy and pyloroplasty with dumping 
syndrome, and entitlement to an effective date prior to 
August 7, 1992, for the granting of service connection for 
schizophrenia contains CUE is dismissed without prejudice to 
refiling.




                       
____________________________________________
	MARK W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



